Citation Nr: 0923582	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for headaches (claimed as 
migraine headaches).



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 2003 to 
November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, and 
in Columbia, South Carolina.  Jurisdiction is with the RO in 
Columbia, South Carolina, the state where the Veteran 
currently resides.

During the appeal process, in an April 2008 rating decision, 
the Veteran's claims for service connection for rosacea, for 
residuals of a right ankle sprain, and for recurrent 
vaginitis, were granted and each were assigned an initial 
noncompensable rating.  Statements on the substantive appeal 
for this issue were taken as a notice of disagreement 
concerning the ratings assigned.  Administrative review at 
the Board indicates that a statement of the case has been 
issued but a substantive appeal has not been received.  These 
documents are not in the record before the Board.  As such, 
the appeal is limited to the issue on the title page.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The Veteran was treated for continuing headaches 
beginning in service and currently has the disability.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
chronic headaches were incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the Veteran's claim for 
service connection for chronic headaches, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation in service will permit service 
connection. To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has claimed service connection for migraine 
headaches.  After considering all the evidence, the Board 
finds that by resolving all reasonable doubt in the Veteran's 
favor, that evidence supports a finding that the Veteran's 
headache disorder had its onset in service.

A review of the service treatment records (STRs) shows the 
Veteran has a history of complaints and treatment of 
headaches beginning in October 2004.  In October 2004, she 
was seen for complaints of daily headaches.  In August 2005, 
the Veteran was seen with a complaint of a three day headache 
similar to what she had in the past.  The Veteran stated that 
it was throbbing over her left eye. The assessment was 
headache.  An additional August 2005 STR notes that the 
Veteran has a history of migraines.  A September 2005 STR 
notes that the Veteran has had migraines for the past year.  
She complained of headaches three to four times a week.  The 
assessment was migraine headaches, possible cluster 
headaches.  The Veteran's September 2005 report of medical 
history provided at separation reflects that she reported 
having migraine headaches three to four times per week.  The 
examiner noted a new diagnosis of migraines and "current RX 
working".
 
A March 2008 VA neurological examination report reflects that 
the Veteran reported that she had been having headaches for 
about three years.  The VA examiner diagnosed a tension type 
headache.  

Although the VA examiner did not provide a nexus opinion, the 
Board finds that there is sufficient evidence to show that 
the Veteran's headaches had their onset in service and she 
has had continuous symptomatology since her separation from 
service.  The Board finds, however, that the evidence is not 
sufficient to show that these are currently migraines.  
Rather the March 2008 VA examination report shows they have 
been categorized as tension headaches. Hence the Board has 
characterized the Veteran's claim as service connection for 
chronic headaches which could be characterized as "variously 
diagnosed".

Considering the evidence of record, the Board finds that by 
affording the Veteran the benefit of the doubt that the STRs 
show the onset of the Veteran's current headache disorder in 
service and the medical evidence of a current headache 
disorder, when considered with the Veteran's statements, 
establishes a chronic ongoing headache disorder post-service.  
In this regard, the Board finds the Veteran's statement 
regarding continuity of symptomatology persuasive and 
competent.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
Veteran reported during the March 2008 VA examination that 
she had experienced headaches for three years, which is 
consistent with having experienced headaches since March 2005 
- while the Veteran was still in service.  A layperson is 
competent to testify as to matters that can be observed and 
reported on without specialized medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As such, the Veteran is competent 
to provide evidence that she has experienced headaches since 
service.

In light of the aforementioned evidence of record and the 
Veteran's credible statement during the March 2008 VA 
examination, the Board resolves the benefit of the doubt in 
favor of the Veteran under the provisions of 38 U.S.C.A. § 
5107(b) and finds that a grant of service connection for 
chronic headaches, variously diagnosed, is warranted.


ORDER

Service connection for chronic headaches, variously 
diagnosed, is granted.  The appeal is allowed to this extent.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


